Title: From George Washington to Thomas Hutchins, 20 August 1786
From: Washington, George
To: Hutchins, Thomas



Sir,
Mount Vernon 20th Augt 1786.

You will see by the enclosed letter from the Marqs de la Fayette to me, that the Empress of Russia is desirous of obtaining some authentic documents respecting the languages of the natives of this Country, for the purpose of compiling an universal Dictionary. As I have thought no person was more in condition to accomplish that essential service for the republic of letters than yourself, I have taken the liberty of transmitting a specimen of the vocabulary to you, together with a request that you will do me the favor of paying as early & accurate attention to the completion of the matter, as your avocations will admit. Persuaded that a gentleman of your taste for science in general, & particularly of your capacity for acquiring the information in question, will enter upon the task with pleasure, I make no apology for troubling you with it. Nor do I think it necessary to add any thing farther, than that it may be expedient to extend the vocabulary as far as, with the aid of your friends, you conveniently can; & that the greatest possible precision & exactitude will be indispensable in committing the Indian words to paper, by a just orthography. With sentiments of esteem & regard I have the honor to be &c.

G: Washington

